Exhibit 10.1

 

AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AND NONCOMPETITION AGREEMENT (“Agreement”)
is made as of the 12th day of September, 2013, to be effective January 18, 2013,
between Marc Holliday (“Executive”) and SL Green Realty Corp., a Maryland
corporation with its principal place of business at 420 Lexington Avenue, New
York, New York 10170 (the “Employer”), and amends in its entirety and completely
restates that certain employment agreement between Executive and the Employer
dated as of January 1, 2004, as amended and restated on April 16, 2007, as
amended on December 17, 2008 and as amended and restated on December 18, 2009.

 

1.              Term.  The term of this Agreement shall commence on January 18,
2013 and, unless earlier terminated as provided in Section 6 below, shall
terminate on January 17, 2016 (the “Current Term”); provided, however, that
Sections 4 and 8 (and any enforcement or other procedural provisions hereof
affecting Sections 4 and 8) hereof shall survive the termination of this
Agreement as provided therein.  Executive will provide written notice to the
Employer (a “Non-Renewal Notice”) on or before September 15, 2015 in the event
that Executive does not intend, on or before the expiration of the Current Term,
to enter into a new/extended employment agreement with the Employer pursuant to
which Executive will remain employed by the Employer in the same position and
performing the same duties as set forth herein for at least one year following
the expiration of the Current Term.  If Executive delivers a Non-Renewal Notice
on or before September 15, 2015, then the Employer, at its sole option and
discretion, may extend the Current Term by 120 days, upon written notice to
Executive on or before October 15, 2015.  If Executive does not deliver a
Non-Renewal Notice on or before September 15, 2015 and has not entered into a
new/extended employment agreement with the Employer on or before December 31,
2015, then the Employer, at its sole option and discretion, may extend the
Current Term by 225 days, upon written notice to Executive on or before the
expiration of the Current Term.  The 120-day or 225-day extension period, as
applicable, is herein referred to as the “Extension Period.”  In addition, in
the event that a Change-in-Control occurs within 18 months prior to the
scheduled expiration of the Current Term, Executive may elect, by written notice
to the Employer within 30 days after the Change-in-Control, to extend the
expiration of the Current Term until the date that is 18 months after such
Change-in-Control. The period of Executive’s employment hereunder consisting of
the Current Term (as extended in the event of the Change-in-Control, if
applicable) and the Extension Period, if any, is herein referred to as the
“Employment Period.”

 

2.              Employment and Duties.

 

(a)         Duties.  During the Employment Period, Executive shall be employed
in the business of the Employer and its affiliates.  Executive shall serve the
Employer as a senior corporate executive and shall have the title of Chief
Executive Officer (“CEO”) of the Employer and, for so long as so elected, member
of the Board of Directors of the Employer (the “Board”).  Executive, as CEO,
shall be principally responsible for all decision-making with respect to the
Employer (including with respect to the hiring and dismissal of subordinate
executives), subject to supervision in the ordinary course by the Chairman of
the Board (“Chairman”) or by the Board, it being expressly understood and agreed
that Executive will consult frequently with the Chairman and that the Chairman
may take an active role in working with Executive to develop the policies

 

--------------------------------------------------------------------------------


 

of the Employer.  Executive’s duties and authority shall be as further set forth
in the By-laws of the Employer and as otherwise established from time to time by
the Board, but in all events such duties shall be commensurate with his position
as CEO of the Employer.

 

(b)         Best Efforts.  Executive agrees to his employment as described in
this Section 2 and agrees to devote substantially all of his business time and
efforts to the performance of his duties under this Agreement, except as
otherwise approved by the Board; provided, however, that nothing herein shall be
interpreted to preclude Executive, so long as there is no material interference
with his duties hereunder, from (i) participating as an officer or director of,
or advisor to, any charitable or other tax-exempt organizations or otherwise
engaging in charitable, fraternal or trade group activities; (ii) investing and
managing his assets as an investor in other entities or business ventures;
provided that he performs no management or similar role (or, in the case of
investments other than those in entities or business ventures engaged in the
Business (as defined in Section 8), he performs a management role comparable to
the role that a significant partner would have, but performs no day-to-day
management or similar role) with respect to such entities or ventures and such
investment does not violate Section 8 hereof; and provided, further, that, in
any case in which another party involved in the investment has a material
business relationship with the Employer, Executive shall give prior written
notice thereof to the Board; or (iii) serving as a member of the board of
directors of a for-profit corporation with the approval of the Board.

 

(c)          Travel.  In performing his duties hereunder, Executive shall be
available for all reasonable travel as the needs of the Employer’s business may
require.  Executive shall be based in New York City or Westchester County, or
within 25 miles of Manhattan but not in New Jersey or Long Island.

 

3.              Compensation and Benefits.  In consideration of Executive’s
services hereunder, the Employer shall compensate Executive as provided in this
Agreement.

 

(a)         Base Salary.  The Employer shall pay Executive an aggregate minimum
annual salary at the rate of $1,050,000 per annum during the Employment Period
(“Base Salary”).  Base Salary shall be payable bi-weekly in accordance with the
Employer’s normal business practices and shall be reviewed by the Board or
Compensation Committee of the Board at least annually.  In no event shall
Executive’s Base Salary in effect at a particular time be reduced without his
prior written consent.

 

(b)         Incentive Compensation/Bonuses.  In addition to Base Salary, with
respect to fiscal year 2013 and thereafter during the Employment Period,
Executive shall be eligible for and shall receive, upon approval of the Board or
Compensation Committee of the Board, such annual bonuses as the Employer, in its
sole discretion, may deem appropriate to reward Executive for job performance. 
Such annual bonuses may be payable upon the achievement of specific goals
established in advance by the Compensation Committee of the Board or may be
discretionary. In addition, Executive shall be eligible to participate in any
other bonus or incentive compensation plans in effect with respect to senior
executive officers of the Employer, as the Board or Compensation Committee of
the Board, in its sole discretion, may deem appropriate to reward Executive for
job performance.  Executive shall also be entitled to receive an award
allocation in any outperformance plan that the Company implements during the
Employment Period at no less than his current rate of allocation in the SL Green
Realty Corp. 2011 Long-Term Outperformance

 

2

--------------------------------------------------------------------------------


 

Plan (the “2011 Outperformance Plan”), which is 22.67% of the plan.  It is
expressly understood that, with respect to awards made to Executive pursuant to
the SL Green Realty Corp. 2010 Notional Unit Long-Term Compensation Plan (the
“2010 Outperformance Plan”) , the 2011 Outperformance Plan and any future
outperformance plan (collectively,  the “Outperformance Plans”), the provisions
of the Outperformance Plans, as amended from time to time, and not the
provisions of this Agreement shall govern in accordance with their terms,
except: (i) to the extent the provisions of this Agreement are specifically
referred to or incorporated into the Outperformance Plans and (ii) as
specifically provided otherwise in this Agreement.

 

(c)          Deferred Compensation.  During the Employment Period (but excluding
the Extension Period), the Employer shall make annual notional contributions of
$550,000 for 2014 and $600,000 for 2015, on January 18th of each respective
year, into a deferred compensation account maintained on behalf of the
Executive, with terms as set forth in the form of Deferred Compensation
Agreement (2013) attached as Exhibit B hereto.  Executive shall vest in each
such contribution on January 17th of the following year subject to Executive’s
continued employment with the Employer through such date, but subject to
acceleration as set forth herein or in Exhibit B hereto.

 

(d)         Extension Period Compensation.  During the Extension Period, if any,
in lieu of the compensation set forth in Sections 3(a)-(c) above for such
period, the Employer shall pay Executive a salary (“Extension Period Salary”)
during such period in cash, at a per annum rate equal to the sum of the
following: (i) Executive’s Base Salary during the prior fiscal year; (ii) any
annual cash bonus earned by Executive for the prior fiscal year; (iii) the value
of any required contributions, notional or otherwise, made by the Employer
during the prior fiscal year to a deferred compensation plan on behalf of
Executive, including those made pursuant to Section 3(c) above; and (iv) the
value of that portion of Executive’s equity awards granted on or after the date
hereof which vested during the period from January 18th of the prior fiscal year
through January 17th of the year in which the Extension Period commences.  The
value of the equity awards in the foregoing clause (iv) shall be equal to
(A) for all equity awards that deliver the full value of the underlying
securities, the Fair Market Value of such securities as of the vesting date;
(B) for each award of stock options, that percentage of the grant date fair
value of such award which is equal to the percentage of the award that became so
vested; and (C) for all other equity awards, the Fair Market Value of such
awards on the vesting date as determined by the Compensation Committee of the
Board.  For purposes of the foregoing, “Fair Market Value” of a security on a
particular date means (i) if the securities are then listed on a national
securities exchange, the closing sales price of such security on the principal
national securities exchange on which such securities are listed on such date
(or, if such date is not a trading day, on the last trading day preceding such
date ), (ii) if the securities are not then listed on a national securities
exchange but are then traded on an over-the-counter market, the average of the
closing bid and asked prices for such securities in such over-the-counter market
for such date (or, if there were no sales on such date in such market, on the
last preceding date on which there was a sale of such Shares in such market, as
determined by the Compensation Committee of the Board), or (iii) if the
securities are not then listed on a national securities exchange or traded on an
over-the-counter market, such value as the Compensation Committee of the Board
in its discretion may in good faith determine; provided that, where the
securities are so listed or traded, the Compensation Committee of the Board may
make such discretionary determinations where the Shares have not been traded for
10 trading days.  Extension Period Salary shall be payable bi-weekly in
accordance with the Employer’s normal business practices, except that if the
annual cash bonus

 

3

--------------------------------------------------------------------------------


 

for Executive for the prior fiscal year has not yet been determined as of any
bi-weekly payment date, the portion of the Extension Period Salary for such
bi-weekly period that is based on such annual cash bonus shall be paid promptly
after the amount of such bonus is determined.

 

(e)          Expenses.  Executive shall be reimbursed for all reasonable
business related expenses incurred by Executive at the request of or on behalf
of the Employer, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures established by the Employer.  Any
expenses incurred during the Employment Period but not reimbursed by the
Employer by the end of the Employment Period, shall remain the obligation of the
Employer to so reimburse Executive.

 

(f)           Health and Welfare Benefit Plans.  During the Employment Period,
Executive and Executive’s immediate family shall be entitled to participate in
such health and welfare benefit plans as the Employer shall maintain from time
to time for the benefit of senior executive officers of the Employer and their
families, on the terms and subject to the conditions set forth in such plan. 
Nothing in this Section shall limit the Employer’s right to change or modify or
terminate any benefit plan or program as it sees fit from time to time in the
normal course of business so long as it does so for all senior executives of the
Employer.

 

(g)          Vacations.  Executive shall be entitled to paid vacations in
accordance with the then regular procedures of the Employer governing senior
executive officers.

 

(h)         Certain Other Benefits.  During the Employment Period, the Employer
shall provide to Executive such other benefits, as generally made available to
other senior executives of the Employer.  In addition, the Employer shall
maintain life insurance for the benefit of Executive’s beneficiaries in a face
amount equal to $10,000,000; provided, however, that such coverage shall only be
required if available to the Employer at reasonable rates; and provided,
further, that Executive cooperates as reasonably requested by the Employer in
the Employer’s efforts to obtain such insurance.  If such insurance is not
available at reasonable rates, then the Employer shall provide such coverage on
a self-insured basis, at a cost to the Employer not to exceed the amount
Executive would receive upon a termination by the Employer without Cause (as
defined in Section 6(a)(iii) below) within eighteen (18) months after a
Change-in-Control under Section 7(a)(v).

 

(i)             Timing of Expense Reimbursement.  All in-kind benefits provided
and expenses eligible for reimbursement under this Agreement must be provided by
the Employer or incurred by Executive during the time periods set forth in this
Agreement.  All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred.  The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year. 
Such right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

(j)            Post-Change-in-Control Compensation.  If a Change-in-Control
occurs during the Employment Period, then, unless the parties hereto agree
otherwise, for the period from the Change-in-Control through the end of the
Employment Period, in lieu of the compensation set forth in Sections
3(a)-(c) above for such period, the Employer shall pay Executive an amount (the

 

4

--------------------------------------------------------------------------------


 

“Change-in-Control Period Compensation”) during such period in cash at a per
annum rate at least equal to the sum of the following: (i) Executive’s Base
Salary in effect immediately prior to the Change-in-Control (which shall be
considered Executive’s Base Salary for all periods following the
Change-in-Control for purposes of Section 7 below); (ii) the annual cash bonus
earned by Executive for the most recently completed fiscal year prior to the
Change-in-Control for which the amount of the annual cash bonus has been
determined (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) (which shall be considered Executive’s annual cash bonus for all periods
following the Change-in-Control for purposes of Section 7 below); (iii) the
value of any required contributions, notional or otherwise, made by the Employer
during the most recently completed fiscal year prior to the Change-in-Control to
a deferred compensation plan on behalf of Executive, including those made
pursuant to Section 3(c) above (which shall be considered Executive’s annual
deferred compensation contribution for all periods following the
Change-in-Control for purposes of Section 7 below); and (iv) the value of that
portion of Executive’s equity awards (other than grants under the 2010
Outperformance Plan, the 2011 Outperformance Plan or any future outperformance
plan or equity awards that were granted in lieu of annual cash bonus, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards) that vested during the period from January 18th of the prior fiscal year
through January 17th of the year in which the Change-in-Control occurs.  The
value of the equity awards in the foregoing clause (iv) shall be equal to
(A) for all equity awards that deliver the full value of the underlying
securities, the Fair Market Value (as defined in Section 3(d)) of such
securities as of the vesting date; (B) for each award of stock options, that
percentage of the grant date fair value of such award which is equal to the
percentage of the award that became so vested; and (C) for all other equity
awards, the Fair Market Value of such awards on the vesting date as determined
by the Compensation Committee of the Board.  The Change-in-Control Period
Compensation shall be payable bi-weekly in accordance with the Employer’s normal
business practices.  The Employer, with the consent of Executive, may grant
substitute equity awards in lieu of the component of the Change-in-Control
Period Compensation attributable to the value of Executive’s equity awards as
set forth in clause (iv) above.

 

4.              Indemnification and Liability Insurance.  The Employer agrees to
indemnify Executive to the extent permitted by applicable law, as the same
exists and may hereafter be amended, from and against any and all losses,
damages, claims, liabilities and expenses asserted against, or incurred or
suffered by, Executive (including the costs and expenses of legal counsel
retained by the Employer to defend Executive and judgments, fines and amounts
paid in settlement actually and reasonably incurred by or imposed on such
indemnified party) with respect to any action, suit or proceeding, whether
civil, criminal administrative or investigative in which Executive is made a
party or threatened to be made a party, either with regard to his entering into
this Agreement with the Employer or in his capacity as an officer or director,
or former officer or director, of the Employer or any affiliate thereof for
which he may serve in such capacity.  The Employer also agrees to secure and
maintain officers and directors liability insurance providing coverage for
Executive.  The provisions of this Section 4 shall remain in effect after this
Agreement is terminated irrespective of the reasons for termination.

 

5

--------------------------------------------------------------------------------


 

5.              Employer’s Policies.  Executive agrees to observe and comply
with the reasonable rules and regulations of the Employer as adopted by the
Board from time to time regarding the performance of his duties and communicated
to Executive, and to carry out and perform orders, directions and policies
communicated to him from time to time by the Board, so long as same are
otherwise consistent with this Agreement.

 

6.              Termination.  Executive’s employment hereunder may be terminated
under the following circumstances:

 

(a)         Termination by the Employer.

 

(i)                                     Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(ii)                                  Disability.  If, as a result of
Executive’s incapacity due to physical or mental illness or disability,
Executive shall have been incapable of performing his duties hereunder even with
a reasonable accommodation on a full-time basis for the entire period of four
consecutive months or any one hundred and twenty (120) days in a one hundred and
eighty (180)-day period, and within thirty (30) days after written Notice of
Termination (as defined in Section 6(d)) is given he shall not have returned to
the performance of his duties hereunder on a full-time basis, the Employer may
terminate Executive’s employment hereunder.

 

(iii)                               Cause.  The Employer may terminate
Executive’s employment hereunder for Cause by a majority vote of all members of
the Board, excluding the vote of Executive.  For purposes of this Agreement,
“Cause” shall mean Executive’s:  (A) engaging in conduct which is a felony;
(B) material breach of any of his obligations under Sections 8(a) through
8(e) of this Agreement; (C) willful misconduct of a material nature or gross
negligence with regard to the Employer or any of its affiliates; (D) material
fraud with regard to the Employer or any of its affiliates; (E) willful or
material violation of any reasonable written rule, regulation or policy of the
Employer applicable to senior executives unless such a violation is cured within
thirty (30) days after written notice of such violation by the Board; or
(F) failure to competently perform his duties which failure is not cured within
thirty (30) days after receiving notice from the Employer specifically
identifying the manner in which Executive has failed to perform (it being
understood that, for this purpose, the manner and level of Executive’s
performance shall not be determined based on the financial performance
(including without limitation the performance of the stock) of the Employer). 
For clarity, conduct shall not be considered “willful” with respect to any
action taken or not taken based on the advice of the Employer’s inside or
outside legal counsel.

 

(iv)                              Without Cause.  Executive’s employment
hereunder may be terminated by the Employer at any time with or without Cause
(as defined in Section 6(a)(iii) above), by a vote of two-thirds or more of all
of the members of the Board (not taking into account Executive as a member of
the Board), upon written notice to Executive, subject only to the severance
provisions specifically set forth in Section 7.

 

6

--------------------------------------------------------------------------------


 

(b)         Termination by Executive.

 

(i)                                     Disability.  Executive may terminate his
employment hereunder for Disability within the meaning of
Section 6(a)(ii) above.

 

(ii)                                  With Good Reason.  Executive’s employment
hereunder may be terminated by Executive with Good Reason by written notice to
the Board providing at least ten (10) days’ notice prior to such termination. 
For purposes of this Agreement, termination with “Good Reason” shall mean the
occurrence of one of the following events within sixty (60) days prior to such
termination:

 

(A)                               a material change in duties, responsibilities,
status or positions with the Employer that does not represent a promotion from
or maintaining of Executive’s duties, responsibilities, status or positions as
CEO of a publicly traded company (which, (I) so long as Executive is the CEO of
the Employer, shall include the appointment of another person as co-CEO of the
Employer and (II) with respect to a termination within 18 months after a
Change-in-Control, shall include the failure of Stephen L. Green to serve as
chairman of the board of directors of the surviving entity (which shall include
the Employer if the Employer is the surviving entity), or the equivalent
position if such entity is not a corporation, unless Executive is appointed to
such position), except in connection with the termination of Executive’s
employment for Cause, disability, retirement or death;

 

(B)                               a failure by the Employer to pay compensation
when due in accordance with the provisions of Section 3, which failure has not
been cured within twenty (20) business days after the notice of the failure
(specifying the same) has been given by Executive to the Employer; or a failure
by the Employer to grant awards with terms as set forth on Exhibit A hereto to
Executive on or before the dates set forth on Exhibit A;

 

(C)                               a material breach by the Employer of any
provision of this Agreement, which breach has not been cured within thirty (30)
days after notice of noncompliance (specifying the nature of the noncompliance)
has been given by Executive to the Employer;

 

(D)                               the Employer’s requiring Executive to be based
in an office not meeting the requirements of the last sentence of Section 2(c);

 

(E)                                a reduction by the Employer in Executive’s
Base Salary to less than the minimum Base Salary set forth in Section 3(a);

 

(F)                                 the failure by the Employer to continue in
effect an equity award program or other substantially similar program under
which Executive is eligible to receive awards;

 

(G)                               a material reduction in Executive’s benefits
under any benefit plan (other than an equity award program) compared to those
currently received

 

7

--------------------------------------------------------------------------------


 

(other than in connection with and proportionate to the reduction of the
benefits received by all or most senior executives or undertaken in order to
maintain such plan in compliance with any federal, state or local law or
regulation governing benefits plans, including, but not limited to, the Employee
Retirement Income Security Act of 1974, which shall not constitute Good Reason
for the purposes of this Agreement); or

 

(H)                              the failure by the Employer to obtain from any
successor to the Employer an agreement to be bound by this Agreement pursuant to
Section 15 hereof, which has not been cured within thirty (30) days after the
notice of the failure (specifying the same) has been given by Executive to the
Employer.

 

(iii)                               Without Good Reason.  Executive shall have
the right to terminate his employment hereunder without Good Reason, subject to
the terms and conditions of this Agreement.

 

(c)          Definitions.  The following terms shall be defined as set forth
below.

 

(i)                                     A “Change-in-Control” shall be deemed to
have occurred if:

 

(A)                               any Person, together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Securities
Exchange Act of 1934 (the “Exchange Act”)) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Employer representing 25% or
more of either (1) the combined voting power of the Employer’s then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) or (2) the then outstanding shares of all classes of stock of the
Employer (in either such case other than as a result of the acquisition of
securities directly from the Employer); or

 

(B)                               the members of the Board at the beginning of
any consecutive 24-calendar-month period commencing on or after the date hereof
(the “Incumbent Directors”) cease for any reason other than due to death to
constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Employer’s
stockholders, was approved by a vote of at least a majority of the Incumbent
Directors, shall be deemed to be an Incumbent Director; or

 

(C)                               there is consummated (1) any consolidation or
merger of the Employer or any subsidiary that would result in the Voting
Securities of the Employer outstanding immediately prior to such merger or
consolidation representing (either by remaining outstanding or by being
converted into voting securities of the surviving entity) less than 50% of the
total voting power of the voting securities of the surviving entity outstanding
immediately after such merger or consolidation or ceasing to have the power to
elect at least a majority of the board of directors or other governing body of
such surviving entity or (2) any sale, lease, exchange or other transfer (in one
transaction or a series of

 

8

--------------------------------------------------------------------------------


 

transactions contemplated or arranged by any party as a single plan) of all or
substantially all of the assets of the Employer, if the shareholders of the
Employer and unitholders of SL Green Operating Partnership, L.P. taken as a
whole and considered as one class immediately before such transaction own,
immediately after consummation of such transaction, equity securities and
partnership units possessing less than 50 percent of the surviving or acquiring
company and partnership taken as a whole; or

 

(D)                               the stockholders of the Employer shall approve
any plan or proposal for the liquidation or dissolution of the Employer.

 

Notwithstanding the foregoing, a “Change-in-Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Employer which, by reducing the number of
shares of stock or other Voting Securities outstanding, increases (x) the
proportionate number of shares of stock of the Employer beneficially owned by
any Person to 25% or more of the shares of stock then outstanding or (y) the
proportionate voting power represented by the Voting Securities beneficially
owned by any Person to 25% or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any Person referred to
in clause (x) or (y) of this sentence shall thereafter become the beneficial
owner of any additional stock of the Employer or other Voting Securities (other
than pursuant to a share split, stock dividend, or similar transaction), then a
“Change-in-Control” shall be deemed to have occurred for purposes of the
foregoing clause (A).

 

(ii)                                  “Person” shall have the meaning used in
Sections 13(d) and 14(d) of the Exchange Act; provided however, that the term
“Person” shall not include (A) Executive or (B) the Employer, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan of the Employer or any of its
subsidiaries.  In addition, no Change-in-Control shall be deemed to have
occurred under clause (i)(A) above by virtue of a “group” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) becoming a beneficial owner as
described in such clause, if any individual or entity described in clause (A) or
(B) of the foregoing sentence is a member of such group.

 

(d)         Notice of Termination.  Any termination of Executive’s employment by
the Employer or by Executive (other than on account of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11 of this Agreement.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, as applicable, shall
set forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.  Executive’s employment shall terminate as of the effective date set
forth in the Notice of Termination (the “Termination Date”), which date shall
not be more than thirty (30) days after the date of the Notice of Termination.

 

9

--------------------------------------------------------------------------------


 

7.              Compensation Upon Termination; Change-in-Control.

 

(a)         Termination By Employer Without Cause or By Executive With Good
Reason.  If, during the Employment Period (i) Executive is terminated by the
Employer without Cause pursuant to Section 6(a)(iv) above, or (ii) Executive
shall terminate his employment hereunder with Good Reason pursuant to
Section (6)(b)(ii) above, then the Employment Period shall terminate as of the
Termination Date, Executive shall be entitled to receive his earned and accrued
but unpaid Base Salary on the Termination Date, and Executive shall also be
entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject, in the
case of the following items, to (1) Executive’s execution of a mutual release
agreement with the Employer in form and substance reasonably satisfactory to
Executive and the Employer, whereby, in general, each party releases the other
from all claims such party may have against the other party (other than
(A) claims against the Employer relating to the Employer’s obligations under
this Agreement, including without limitation, Executive’s rights to
indemnification and D&O insurance coverage and to vested benefits under any
employee benefit plan of the Employer or any affiliate of the Employer in which
Executive participates, and certain other specified agreements arising in
connection with or after Executive’s termination, including, without limitation,
Employer’s obligations hereunder to provide severance payments and benefits and
accelerated vesting of equity awards and (B) claims against Executive relating
to or arising out of any act of fraud, intentional misappropriation of funds,
embezzlement or any other action with regard to the Employer or any of its
affiliated companies that constitutes a felony under any federal or state
statute committed or perpetrated by Executive during the course of Executive’s
employment with the Employer or its affiliates, in any event, that would have a
material adverse effect on the Employer, or any other claims that may not be
released by the Employer under applicable law) (the “Release Agreement”), which
the Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date
(with the 30th day after the Termination Date being referred to herein as the
“Payment Date”):

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to (A) the average of the annual cash
bonuses (including any portion of the annual cash bonus paid in the form of
shares of Common Stock, stock units, LTIP units in SL Green Operating
Partnership, L.P. (“LTIP Units”) or other equity awards, as determined at the
time of grant by the Compensation Committee of the Board, in its sole
discretion, and reflected in the minutes or consents of the Compensation
Committee of the Board relating to the approval of such equity awards, but
excluding any annual or other equity awards made other than as payment of a cash
bonus) earned by Executive in respect of the two most recently completed fiscal
years for which the amount of the annual cash bonus has been determined (the
“Average Annual Bonus”) multiplied by (B) a fraction, the numerator of which is
the number of days in the fiscal year in which Executive’s employment terminates
through the Termination Date (and the number of days in the prior fiscal year,
in the event that Executive’s annual cash bonus for such year had not been
determined as of the Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Executive’s average annual

 

10

--------------------------------------------------------------------------------


 

Base Salary in effect during the twenty-four (24) months immediately prior to
the Termination Date (the “Average Annual Base Salary”), (B) the Average Annual
Bonus and (C) the Executive’s average annual deferred compensation contribution
for the twenty-four (24) months immediately prior to the Termination Date,
calculated based on the cash value of the annual deferred compensation
contributions as of the dates of such contributions (the “Average Annual
Deferred Compensation”).

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of twelve (12) months after the Termination Date equal to
the amount of monthly employer contribution that the Employer would have made to
provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(a)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Executive shall receive equity awards with
terms as set forth on Exhibit A hereto to the extent such equity awards had not
previously been granted to Executive. Any unvested shares of restricted stock,
restricted stock units, LTIP Units or other equity-based awards (i.e., shares,
units or other awards then still subject to restrictions under the applicable
award agreement) granted to Executive by the Employer, including the equity
awards granted pursuant to this Section 7(a)(iv), and any unvested deferred
compensation contribution made pursuant to Section 3(c) above shall not be
forfeited on the Termination Date and shall become vested (i.e., free from such
restrictions), and any unexercisable or unvested stock options granted to
Executive by the Employer shall not be forfeited on the Termination Date and
shall become vested and exercisable, on the Payment Date.  Any unexercised stock
options granted to Executive by the Employer on or after January 1, 2004 shall
remain exercisable until the second January 1 to follow the Termination Date or,
if earlier, the expiration of the initial applicable term stated at the time of
the grant.  For avoidance of doubt, the provisions of this
Section 7(a)(iv) shall not apply to grants made under the Outperformance Plans,
which shall be governed by their terms as in effect from time to time.

 

(v)                                 In the event such termination occurs in
connection with or within eighteen (18) months after a Change-in-Control, then,
in addition to the payments and benefits set forth above (or, as specifically
cited below, in lieu of such payments and benefits): (A) in lieu of the
severance payment set forth in Section 7(a)(ii), Executive shall receive as
severance pay, in a single payment on the Payment Date, an amount in cash equal
to three (3) times the sum of (I) the Average Annual Base Salary, (II) the
Average Annual Bonus and (III) the Average Annual Deferred Compensation, (B) the
monthly cash payment provided for in the first sentence of
Section 7(a)(iii) above shall be extended from twelve (12) months to twenty-four
(24) months, but shall otherwise be subject to the terms of Section 7(a)(iii);
(C) neither Executive nor the Employer shall be required to execute the Release
Agreement; and (D) if such Change-in-Control also constitutes a “change in the
ownership” of the Employer, a “change in the effective

 

11

--------------------------------------------------------------------------------


 

control” of the Employer or a “change in ownership of a substantial portion of
the assets” of the Employer, each within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder, then the Payment Date shall occur on the Termination
Date.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(a) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(b)         Termination By the Employer For Cause or By Executive Without Good
Reason.  If, during the Employment Period, (i) Executive is terminated by the
Employer for Cause pursuant to Section 6(a)(iii) above, or (ii) Executive
voluntarily terminates his employment hereunder without Good Reason pursuant to
Section 6(b)(iii) above, then the Employment Period shall terminate as of the
Termination Date and Executive shall be entitled to receive his earned and
accrued but unpaid Base Salary on the Termination Date, but, for avoidance of
doubt, shall not be entitled to any annual cash bonus for the year in which the
termination occurs, severance payment, continuation of benefits or acceleration
of vesting or extension of exercise period of any equity awards, except as
otherwise provided in the documentation applicable to such equity awards.  Other
than as may be provided under Section 4 or as expressly provided in this
Section 7(b) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(c)          Termination by Reason of Death.  If Executive’s employment
terminates due to his death during the Employment Period, Executive’s estate (or
a beneficiary designated by Executive in writing prior to his death) shall be
entitled to the following payments and benefits:

 

(i)                                     On the Termination Date, Executive’s
estate (or a beneficiary designated by Executive in writing prior to his death)
shall receive an amount equal to any earned and accrued but unpaid Base Salary
and a prorated annual cash bonus (equal to the Average Annual Bonus multiplied
by a fraction, the numerator of which is the number of days in the fiscal year
in which Executive’s employment terminates through the date of Executive’s death
(and the number of days in the prior fiscal year, in the event that Executive’s
annual cash bonus for such year had not been determined as of the date of
Executive’s death) and the denominator of which is 365).

 

(ii)                                  Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) shall receive equity
awards with terms as set forth on Exhibit A hereto to the extent such equity
awards had not previously been granted to Executive. Executive’s estate (or a
beneficiary designated by Executive in writing prior to his death) shall be
credited with twenty-four (24) months of service after termination under any
provisions governing restricted stock, restricted stock units, LTIP Units,
options or other equity-based awards granted to Executive or Executive’s estate
(or a beneficiary designated by Executive in writing prior to his death) by the
Employer, including the equity awards granted pursuant to this Section 7(c)(ii),
relating to the vesting or initial exercisability thereof, and, if such
twenty-four (24) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units, LTIP
Units or other equity-based awards granted to Executive by the Employer that
otherwise would have become vested upon the conclusion of such vesting

 

12

--------------------------------------------------------------------------------


 

period (assuming, if applicable, the attainment of any required performance
goals) shall become vested on the date of Executive’s termination due to his
death, and a pro rata portion of the unexercisable stock options granted to
Executive by the Employer that otherwise would have become exercisable upon the
conclusion of such vesting period (assuming, if applicable, the attainment of
any required performance goals) shall become exercisable on the date of
Executive’s termination due to such death; provided that any unvested or
unexercisable restricted stock, restricted stock units, LTIP Units, options or
other equity-based awards that were granted as payment of a cash bonus, as
determined at the time of grant by the Compensation Committee of the Board, in
its sole discretion, and reflected in the minutes or consents of the
Compensation Committee of the Board relating to the approval of such equity
awards, shall become fully vested and exercisable on the date of Executive’s
death.  In addition, any unvested deferred compensation contribution made
pursuant to Section 3(c) above shall become fully vested upon the date of
Executive’s death.  For avoidance of doubt, the provisions of this
Section 7(c)(ii) shall not apply to (1) grants made under the Outperformance
Plans, which shall be governed by their terms as in effect from time to time and
(2) option grants made under the SL Green Realty Corp. Third Amended and
Restated 2005 Stock Option and Incentive Plan (the “2005 Plan”), which such
options shall become fully vested and exercisable on the date of Executive’s
termination due to such death in accordance with their terms as currently in
effect.  Furthermore, upon such death, any vested unexercised stock options
granted to Executive by the Employer on or after January 1, 2004 shall remain
vested and exercisable until the earlier of (A) the date on which the term of
such stock options otherwise would have expired, or (B) the second January 1
after the date of Executive’s termination due to his death.

 

Notwithstanding the foregoing, Executive shall only be entitled to receive the
prorated annual cash bonus set forth in Section 7(c)(i) above, the vesting
credit, payments and other benefits set forth in Section 7(c)(ii) above and any
accelerated vesting or other benefits under the Outperformance Plans or the 2005
Plan to the extent that the aggregate Value of such vesting credit, payments and
other benefits and any other such accelerated vesting or benefits, on the date
of Executive’s death, exceeds the amount payable to Executive’s beneficiaries
under the life insurance (or self-insurance) provided pursuant to the second and
third sentences of Section 3(h) (the amount of such excess Value being referred
to as the “Excess Value”).  For purposes of the foregoing, “Value,” on a
particular date, shall mean (A) for options which become vested, the product of
the number of options multiplied by the excess, if any, the Fair Market Value
(as defined in Section 3(d)) of the Common Stock as of such date over the
exercise price of the option, (B) for restricted stock, restricted stock units,
stock units made as a deferred compensation contribution pursuant to
Section 3(c), LTIP Units or other equity awards that deliver the full value of
the underlying securities which become vested, the Fair Market Value of such
securities as of such date, and (C) for all other equity awards that become
vested, the Fair Market Value of such awards as of such date as determined by
the Compensation Committee.  In the event Excess Value exists upon a termination
of Executive’s employment pursuant to this Section 7(c), then the prorated
annual cash bonus set forth in Section 7(c)(i) above, each of the vesting
credit, payments and other benefits set forth in Section 7(c)(ii) above and any
accelerated vesting or other benefits under the Outperformance Plans or the 2005
Plan that Executive’s estate (or a beneficiary designated by Executive in
writing prior to his death) would otherwise be entitled to pursuant to
Section 7(c)(i), Section 7(c)(ii), the Outperformance Plans or the 2005 Plan
shall be prorated based on a percentage equal to (A) the Excess Value divided by
(B) the

 

13

--------------------------------------------------------------------------------


 

aggregate Value of the prorated annual cash bonus set forth in
Section 7(c)(i) and all vesting credit, payments and other benefits and any
accelerated vesting or other benefits that Executive’s estate (or a beneficiary
designated by Executive in writing prior to his death) would be entitled to
pursuant to Section 7(c)(ii) or the Outperformance Plans or the 2005 Plan if no
limitations on such amounts applied.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(c) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(d)         Termination by Reason of Disability.  In the event that Executive’s
employment terminates during the Employment Period due to his disability as
defined in Section 6(a)(ii) above, Executive shall be entitled to receive his
earned and accrued but unpaid Base Salary on the Termination Date and Executive
shall be entitled to the following payments and benefits in lieu of any further
compensation for periods subsequent to the Termination Date, subject to
(1) Executive’s execution of the Release Agreement, which Release Agreement the
Employer shall execute within five (5) business days after such execution by
Executive, and (2) the effectiveness and irrevocability of the Release Agreement
with respect to Executive within thirty (30) days after the Termination Date:

 

(i)                                     On the Payment Date, Executive shall
receive a prorated annual cash bonus equal to the Average Annual Bonus
multiplied by a fraction, the numerator of which is the number of days in the
fiscal year in which Executive’s employment terminates through the Termination
Date (and the number of days in the prior fiscal year, in the event that
Executive’s annual cash bonus for such year had not been determined as of the
Termination Date) and the denominator of which is 365.

 

(ii)                                  Executive shall receive as severance pay,
in a single payment on the Payment Date, an amount in cash equal to the sum of
(A) the Average Annual Base Salary, (B) the Average Annual Bonus and (C) the
Average Annual Deferred Compensation.

 

(iii)                               If Executive was participating in the
Employer’s group health, dental and/or vision plan immediately prior to the
Termination Date, then the Employer shall pay to Executive a monthly cash
payment for a period of thirty-six (36) months after the Termination Date equal
to the amount of monthly employer contribution that the Employer would have made
to provide health, dental and/or vision insurance to Executive if Executive had
remained employed by the Employer.  Notwithstanding the foregoing, the Employer
shall in no event be required to make the payments otherwise required by this
Section 7(d)(iii) after such time as Executive becomes entitled to receive
benefits of the same type from another employer or recipient of Executive’s
services (such entitlement being determined without regard to any individual
waivers or other similar arrangements).

 

(iv)                              Executive shall receive equity awards with
terms as set forth on Exhibit A hereto to the extent such equity awards had not
previously been granted to Executive. Executive shall be credited with
twenty-four (24) months of service after termination under any provisions
governing restricted stock, restricted stock units, LTIP

 

14

--------------------------------------------------------------------------------


 

Units, options or other equity-based awards granted to Executive by the
Employer, including the equity awards granted pursuant to this Section 7(d)(iv),
relating to the vesting or initial exercisability thereof and, if such
twenty-four (24) months of credit would fall within a vesting period, a pro rata
portion of the unvested shares of restricted stock, restricted stock units, LTIP
Units or other equity-based awards granted to Executive by the Employer that
otherwise would have become vested upon the conclusion of such vesting period
(assuming, if applicable, the attainment of any required performance goals)
shall become vested on the Payment Date, and a pro rata portion of the unvested
or unexercisable stock options granted to Executive by the Employer that
otherwise would have become vested or exercisable upon the conclusion of such
vesting period (assuming, if applicable, the attainment of any required
performance goals) shall become vested and exercisable on the Payment Date;
provided that any unvested or unexercisable restricted stock, restricted stock
units, LTIP Units, options or other equity-based awards that were granted as
payment of a cash bonus, as determined at the time of grant by the Compensation
Committee of the Board, in its sole discretion, and reflected in the minutes or
consents of the Compensation Committee of the Board relating to the approval of
such equity awards shall become fully vested and exercisable on the Payment
Date.  Any vested unexercised stock options granted to Executive by the Employer
on or after January 1, 2004 shall remain vested and exercisable until the
earlier of (A) the date on which the term of such stock options otherwise would
have expired, or (B) the second January 1 after the Termination Date.  In
addition, any unvested deferred compensation contribution made pursuant to
Section 3(c) above shall become fully vested upon the Payment Date.  For
avoidance of doubt, the provisions of this Section 7(d)(iv) shall not apply to
(1) grants made under the Outperformance Plans, which shall be governed by their
terms as in effect from time to time and (2) option grants made under the 2005
Plan, which such options shall become fully vested and exercisable on the date
of Executive’s termination due to such disability in accordance with their terms
as currently in effect.

 

Other than as may be provided under Section 4 or as expressly provided in this
Section 7(d) or Section 7(e), the Employer shall have no further obligations
hereunder following such termination.

 

(e)          Notwithstanding any of the foregoing provisions to the contrary and
without regard to any release requirement, Executive (or his estate, as
applicable) shall be entitled to (i) receive payment for any already accrued but
unused vacation days and any unreimbursed expenses already incurred on behalf of
the Employer (to the extent consistent with the Employer’s expense reimbursement
policies absent a termination), (ii) retain any already vested stock options or
any other already vested equity based compensation (subject, in each case, to
the terms of the underlying option or equity award agreement and plan
(including, without limitation, any provision of an option providing for its
expiration upon or within a certain number of days following termination)), and
(iii) retain any vested rights in any 401(k) plans in which he participated
during his employment, in the case of each of (i)-(iii) above, as of the
Termination Date.  Nothing in this Section 7 shall be construed to limit any
rights Executive may have to elect to continue his health coverage pursuant to
29 U.S.C. § 1161 et seq. (commonly known as “COBRA”).

 

8.              Confidentiality; Prohibited Activities.  Executive and the
Employer recognize that due to the nature of his employment and relationship
with the Employer, Executive has access to and develops

 

15

--------------------------------------------------------------------------------


 

confidential business information, proprietary information, and trade secrets
relating to the business and operations of the Employer.  Executive acknowledges
that (i) such information is valuable to the business of the Employer,
(ii) disclosure to, or use for the benefit of, any person or entity other than
the Employer, would cause irreparable damage to the Employer, (iii) the
principal businesses of the Employer are the acquisition, development,
management, leasing or financing of (A) any office real estate property,
including without limitation the origination of first-mortgage and mezzanine
debt or preferred equity financing for real estate projects throughout the
United States and (B) any multi-family residential or retail real estate
property located inside the borough of Manhattan (collectively, the “Business”)
and (iv) the Employer is one of the limited number of persons who have developed
a business such as the Business.  Executive further acknowledges that his duties
for the Employer include the duty to develop and maintain client, customer,
employee, and other business relationships on behalf of the Employer; and that
access to and development of those close business relationships for the Employer
render his services special, unique and extraordinary.  In recognition that the
goodwill and business relationships described herein are valuable to the
Employer, and that loss of or damage to those relationships would destroy or
diminish the value of the Employer, and in consideration of the compensation
(including severance) arrangements hereunder, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged by
Executive, Executive agrees as follows:

 

(a)         Confidentiality.  During the term of this Agreement (including any
extensions), and at all times thereafter, Executive shall maintain the
confidentiality of all confidential or proprietary information of the Employer
(“Confidential Information”), and, except in furtherance of the business of the
Employer or as specifically required by law or by court order, he shall not
directly or indirectly disclose any such information to any person or entity;
nor shall he use Confidential Information for any purpose except for the benefit
of the Employer.  For purposes of this Agreement, “Confidential Information”
includes, without limitation:  client or customer lists, identities, contacts,
business and financial information (excluding those of Executive prior to
employment with Employer); investment strategies; pricing information or
policies, fees or commission arrangements of the Employer; marketing plans,
projections, presentations or strategies of the Employer; financial and budget
information of the Employer; new personnel acquisition plans; and all other
business related information which has not been publicly disclosed by the
Employer.  This restriction shall apply regardless of whether such Confidential
Information is in written, graphic, recorded, photographic, data or any machine
readable form or is orally conveyed to, or memorized by, Executive.  For the
avoidance of doubt, Section 8(a) shall not interfere with Executive’s rights to
retain copies of any documents or data relating to Executive’s compensation and
benefits (including, without limitation, copies of this Employment Agreement,
and side letters and any documents relating to any of Executive’s equity based
award rights or other compensation and benefits) and/or discuss the same with
Executive’s advisors or immediate family (in each case, on a confidential
basis).

 

(b)         Prohibited Activities.  Because Executive’s services to the Employer
are essential and because Executive has access to the Employer’s Confidential
Information, Executive covenants and agrees that, so long as the Employer has
not materially breached its obligations to Executive under this Agreement (or,
in the event such breach has occurred, the Employer has cured such breach or
such breach only occurred following a material breach by Executive of his
obligations under this Agreement):

 

(i)                                     during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and (x) for
the 18-month period following

 

16

--------------------------------------------------------------------------------


 

the termination of Executive by either party for any reason other than
termination in connection with or within eighteen (18) months after a
Change-in-Control, or (y) for the 6-month period following the termination of
Executive in connection with or within eighteen (18) months after a
Change-in-Control, Executive will not, anywhere in the United States, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors other than any other officer of the Employer, directly or
indirectly (individually, or through or on behalf of another entity as owner,
partner, agent, employee, consultant, or in any other capacity), engage,
participate or assist, as an owner, partner, employee, consultant, director,
officer, trustee or agent, in any element of the Business, subject, however, to
Section 8(c) below; provided, however, that, if Executive’s employment with the
Employer terminates upon or after the scheduled expiration of the term of this
Agreement (including any extensions) without any early termination under
Section 6, the restrictions of this Section 8(b)(i) shall apply for one (1) year
(rather than eighteen (18) months) following the termination of Executive’s
employment (as reduced by the Extension Period, if any); and

 

(ii)                                  during the Employment Period, any period
thereafter during which Executive remains employed by the Employer and (x) in
the case of clause (A) below, the 30-month period following the termination of
Executive by either party for any reason (including upon or after the scheduled
expiration of the term of this Agreement (including any extensions)) other than
a termination in connection with or within eighteen (18) months after a
Change-in-Control that constitutes a termination either by the Employer without
Cause or by Executive with Good Reason, or (y) the one-year period following
such termination in the case of clause (B) below, Executive will not, without
the prior written consent of the Board which shall include the unanimous consent
of the Directors who are not officers of the Employer, directly or indirectly
(individually, or through or on behalf of another entity as owner, partner,
agent, employee, consultant, or in any other capacity), (A) solicit, encourage,
or engage in any activity to induce any employee of the Employer to terminate
employment with the Employer, or to become employed by, or to enter into a
business relationship with, any other person or entity, or (B) solicit,
encourage, or engage in any activity to induce any prospective party to a
transaction with the Employer (including, without limitation, potential
purchases, sales or leases of real estate assets) that is under agreement,
negotiation or active consideration by the Employer to not enter into or
complete such transaction with the Employer (or to only do so on terms less
favorable to the Employer than otherwise would have been obtained); provided
that, following the termination of Executive, this clause (B) shall only apply
to transactions that were under agreement, negotiation or active consideration
by the Employer during the six-month period prior to such termination. For
purposes of this subsection, the term “employee” means any individual who is an
employee of or consultant to the Employer (or any affiliate) during the
six-month period prior to Executive’s last day of employment.

 

(c)          Other Investments/Activities.  Notwithstanding anything contained
herein to the contrary, Executive is not prohibited by this Section 8 from
making investments (i) expressly disclosed to the Employer in writing before the
date hereof; (ii) solely for investment purposes and without participating in
the business in which the investments are made, in any entity that engages,
directly or indirectly, in the acquisition, development, construction,
operation, management, financing or leasing of office real estate properties,
regardless of where they are

 

17

--------------------------------------------------------------------------------


 

located, if (x) Executive’s aggregate investment in each such entity constitutes
less than one percent of the equity ownership of such entity, (y) the investment
in the entity is in securities traded on any national securities exchange, and
(z) Executive is not a controlling person of, or a member of a group which
controls, such entity; or (iii) if the investment is made in (A) assets other
than Competing Properties (including, without limitation, multi-family
residential or retail real estate properties located outside of the borough of
Manhattan) or (B) any entity other than one that is engaged, directly or
indirectly, in the acquisition, development, construction, operation,
management, financing or leasing of Competing Properties.  For purposes of this
Agreement, a “Competing Property” means:  (i) an office real estate property
located outside of New York City, unless the property (A) is not an appropriate
investment opportunity for the Employer, (B) is not directly competitive with
the Businesses of the Employer and (C) has a fair market value at the time
Executive’s investment is made of less than $25 million, (ii) an office real
estate property located in New York City or (iii) a multi-family residential or
real estate property located in the borough of Manhattan.

 

(d)         Employer Property.  Executive acknowledges that all originals and
copies of materials, records and documents generated by him or coming into his
possession during his employment by the Employer are the sole property of the
Employer (“Employer Property”).  During his employment, and at all times
thereafter, Executive shall not remove, or cause to be removed, from the
premises of the Employer, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Employer, except as required by law or legal process or in
furtherance of his duties under this Agreement.  When Executive terminates his
employment with the Employer, or upon request of the Employer at any time,
Executive shall promptly deliver to the Employer all originals and copies of
Employer Property in his possession or control and shall not retain any
originals or copies in any form, except that Executive may retain a copy of his
Rolodex or other similar contact list.  For the avoidance of doubt,
Section 8(d) shall not interfere with Executive’s rights to retain copies of any
documents or data relating to Executive’s compensation and benefits (including,
without limitation, copies of this Employment Agreement, and side letters and
any documents relating to any of Executive’s equity-based award rights or other
compensation and benefits) and/or discuss the same with Executive’s advisors or
immediate family (in each case, on a confidential basis).

 

(e)          No Disparagement.  For one (1) year following termination of
Executive’s employment for any reason, Executive shall not intentionally
disclose or cause to be disclosed any negative, adverse or derogatory comments
or information about (i) the Employer and its parent, affiliates or
subsidiaries, if any; (ii) any product or service provided by the Employer and
its parent, affiliates or subsidiaries, if any; or (iii) the Employer’s and its
parent’s, affiliates’ or subsidiaries’ prospects for the future.  For one
(1) year following termination of Executive’s employment for any reason, the
Employer shall not disclose or cause to be disclosed any negative, adverse or
derogatory comments or information about Executive.  Nothing in this
Section shall prohibit either the Employer or Executive from testifying
truthfully in any legal or administrative proceeding or otherwise truthfully
responding to any other request for information or testimony that Executive is
legally required to respond to, or making any legally required disclosures,
and/or discussing any of the above with the Employer’s legal advisors or
Executive’s legal advisors on a confidential basis.

 

18

--------------------------------------------------------------------------------


 

(f)           Remedies.  Executive declares that the foregoing limitations in
Sections 8(a) through 8(e) above are reasonable and necessary for the adequate
protection of the business and the goodwill of the Employer.  If any restriction
contained in this Section 8 shall be deemed to be invalid, illegal or
unenforceable by reason of the extent, duration or scope thereof, or otherwise,
then the court making such determination shall have the right to reduce such
extent, duration, scope, or other provisions hereof to make the restriction
consistent with applicable law, and in its reduced form such restriction shall
then be enforceable in the manner contemplated hereby.  In the event that
Executive breaches any of the promises contained in this Section 8, Executive
acknowledges that the Employer’s remedy at law for damages will be inadequate
and that the Employer will be entitled to specific performance, a temporary
restraining order or preliminary injunction to prevent Executive’s prospective
or continuing breach and to maintain the status quo.  The existence of this
right to injunctive relief, or other equitable relief, or the Employer’s
exercise of any of these rights, shall not limit any other rights or remedies
the Employer may have in law or in equity, including, without limitation, the
right to arbitration contained in Section 9 hereof and the right to compensatory
and monetary damages.  Executive hereby agrees to waive his right to a jury
trial with respect to any action commenced to enforce the terms of this
Agreement.  Executive shall have remedies comparable to those of the Employer as
set forth above in this Section 8(f) if the Employer breaches Section 8(e).

 

(g)          Transition.  Regardless of the reason for his departure from the
Employer, Executive agrees that at the Employer’s sole costs and expense, for a
period of not more than thirty (30) days after termination of Executive, he
shall take all steps reasonably requested by the Employer to effect a successful
transition of client and customer relationships to the person or persons
designated by the Employer, subject to Executive’s obligations to his new
employer.

 

(h)         Cooperation with Respect to Litigation.  During the Employment
Period and at all times thereafter, Executive agrees to give prompt written
notice to the Employer of any formally asserted claim relating to the Employer
and to cooperate fully, in good faith and to the best of his ability with the
Employer in connection with any and all pending, potential or future claims,
investigations or actions which directly or indirectly relate to any action,
event or activity about which Executive has or is reasonably believed by the
Employer to have direct material knowledge in connection with or as a result of
his employment by the Employer hereunder, provided that Executive is not waiving
any legal rights he may have. Such cooperation will include all assistance that
the Employer, its counsel or its representatives may reasonably request,
including reviewing documents, meeting with counsel, providing factual
information and material, and appearing or testifying as a witness; provided,
however, that the Employer will reimburse Executive for all reasonable expenses,
including travel, lodging and meals, and reasonable legal fees and expenses
(except to the extent that legal representation is provided by the Employer at
the Employer’s expense) incurred by him in fulfilling his obligations under this
Section 8(h) and, except as may be required by law or by court order, should
Executive then be employed by an entity other than the Employer, such
cooperation will not materially interfere with Executive’s then current
employment or his efforts to obtain new employment.  In addition, for all time
that Executive reasonably expends at the request of the Employer in cooperating
with the Employer pursuant to this Section 8(h) when Executive is no longer
employed by the Employer, the Employer shall compensate Executive at a per diem
rate equal to the sum of (A) Base Salary in Executive’s last fiscal year of
employment during the Employment Period plus (B) Executive’s actual annual cash
bonus for the last full fiscal year of employment during the Employment Period
for which such a bonus was determined, divided by 220; provided that Executive’s
right to

 

19

--------------------------------------------------------------------------------


 

such compensation shall not apply to time spent in activities that could have
been compelled pursuant to a subpoena, including testimony and related
attendance at depositions, hearings or trials.

 

(i)             Survival.  The provisions of this Section 8 and any other
provisions relating to the enforcement thereof shall survive termination of
Executive’s employment.

 

9.              Arbitration.  Any controversy or claim arising out of or
relating to this Agreement or the breach of this Agreement (other than a
controversy or claim arising under Section 8, to the extent necessary for the
Employer (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 8(f)) that is not resolved by Executive and the
Employer (or its affiliates, where applicable) shall be submitted to arbitration
in New York, New York in accordance with New York law and the procedures of the
American Arbitration Association.  The determination of the arbitrator(s) shall
be conclusive and binding on the Employer (or its affiliates, where applicable)
and Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.

 

10.       Conflicting Agreements.  Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.

 

11.       Notices.  All notices or other communications required or permitted to
be given hereunder shall be in writing and shall be delivered by hand and or
sent by prepaid telex, cable or other electronic devices or sent, postage
prepaid, by registered or certified mail or telecopy or overnight courier
service and shall be deemed given when so delivered by hand, telexed, cabled or
telecopied, or if mailed, three (3) days after mailing (one (1) business day in
the case of express mail or overnight courier service), as follows:

 

(a)         if to Executive:

 

Marc Holliday, at the address shown on the execution page hereof.

 

(b)         if to the Employer:

 

SL Green Realty Corp.
420 Lexington Avenue
New York, New York 10170

Attn:  General Counsel

 

With a copy to:

 

Goodwin Procter LLP

Exchange Place

Boston, Massachusetts  02109

Attention:  Daniel P. Adams

 

or such other address as either party may from time to time specify by written
notice to the other party hereto.

 

20

--------------------------------------------------------------------------------


 

12.       Amendments.  No amendment, modification or waiver in respect of this
Agreement shall be effective unless it shall be in writing and signed by the
party against whom such amendment, modification or waiver is sought.

 

13.       Severability.  If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any person or circumstances shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof (or the remaining
portion hereof) or the application of such provision to any other persons or
circumstances.

 

14.       Withholding.  The Employer shall be entitled to withhold from any
payments or deemed payments any amount of tax withholding it determines to be
required by law.

 

15.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Employer may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of Executive are personal and shall not be assigned by him. 
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, assigns, heirs,
distributees, devisees and legatees.

 

16.       Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties and delivered to the other party.

 

17.       Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State, without regard to the conflicts
of law principles of such State.

 

18.       Choice of Venue.  Subject to the provisions of Section 9, Executive
agrees to submit to the jurisdiction of the United States District Court for the
Southern District of New York or the Supreme Court of the State of New York, New
York County, for the purpose of any action to enforce any of the terms of this
Agreement.

 

19.       Parachutes.

 

(a)         Notwithstanding any other provision of this Agreement, if all or any
portion of the payments and benefits provided under this Agreement (including
without limitation any accelerated vesting and any other payment or benefit
received in connection with a Change-in-Control or the termination of
Executive’s employment), or any other payments and benefits which Executive
receives or is entitled to receive under any plan, program, arrangement or other
agreement, whether from the Employer or an affiliate of the Employer, or any
combination of the foregoing, would constitute an excess “parachute payment”
within the meaning of Section 280G of the Code (whether or not under an existing
plan, arrangement or other agreement) (each such parachute payment, a “Parachute
Payment”), and would result in the imposition on Executive of an excise tax
under Section 4999 of the Code or any successor thereto, then the following
provisions shall apply:

 

21

--------------------------------------------------------------------------------


 

(i)                                     If the Parachute Payment, reduced by the
sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes payable by Executive on the amount of the Parachute
Payment which are in excess of the Threshold Amount, are greater than or equal
to the Threshold Amount, Executive shall be entitled to the full benefits
payable under this Agreement.

 

(ii)                                  If the Threshold Amount is less than
(x) the Parachute Payment, but greater than (y) the Parachute Payment reduced by
the sum of (1) the Excise Tax and (2) the total of the federal, state, and local
income and employment taxes on the amount of the Parachute Payment which are in
excess of the Threshold Amount, then the Parachute Payment shall be reduced (but
not below zero) to the extent necessary so that the sum of all Parachute
Payments shall not exceed the Threshold Amount.  In such event, the Parachute
Payment shall be reduced in the following order:  (1) cash payments not subject
to Section 409A of the Code; (2) cash payments subject to Section 409A of the
Code; (3) equity-based payments and acceleration; and (4) non-cash forms of
benefits.  To the extent any payment is to be made over time (e.g., in
installments, etc.), then the payments shall be reduced in reverse chronological
order.

 

(b)         For the purposes of this Section 19, “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00); and “Excise Tax” shall mean the excise tax imposed by
Section 4999 of the Code, and any interest or penalties incurred by Executive
with respect to such excise tax.

 

(c)          The determination as to which of the alternative provisions of
Section 19(a) shall apply to Executive shall be made by a certified public
accounting firm of national reputation reasonably selected by the Employer. 
Executive and the Employer shall provide the accounting firm with all
information which any accounting firm reasonably deems necessary in computing
the Threshold Amount. For purposes of determining which of the alternative
provisions of Section 19(a) shall apply, Executive shall be deemed to pay
federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of Executive’s residence on the
Termination Date, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.  Any
determination by the accounting firm shall be binding upon the Employer and the
Executive.

 

20.       Section 409A.

 

(a)         Anything in this Agreement to the contrary notwithstanding, if at
the time of Executive’s separation from service within the meaning of
Section 409A of the Code, the Employer determines that Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of Executive’s separation from service would be considered
deferred compensation subject to the 20 percent additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
(6) months and one day after Executive’s separation from service, or (B)

 

22

--------------------------------------------------------------------------------


 

Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.  Any payments delayed
pursuant to this Section 20(a) shall bear interest during the period of such
delay at the simple rate of 5% per annum.

 

(b)         The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(c)          To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)         The Employer makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.

 

21.       Entire Agreement.  This Agreement (including, without limit, any
attached exhibits hereto and any equity and award agreements referred to herein
or therein) contains the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings relating to such subject matter.  The parties
hereto shall not be liable or bound to any other party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein.

 

22.       Section Headings.  Section headings used in this Agreement are
included for convenience of reference only and will not affect the meaning of
any provision of this Agreement.

 

23.       Board Approval.  The Employer represents that the Board (or the
Compensation Committee thereof) has approved the economic terms of this
Agreement.

 

[Remainder of page intentionally left blank]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
written above.

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

 

 

 

By:

/s/ Stephen L. Green

 

 

 

Name: Stephen L. Green

 

 

 

Title: Chairman

 

 

 

 

 

 

/s/ Marc Holliday

 

 

Marc Holliday

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Time-Based Vesting Equity Awards

 

2014 Grant

 

1.              Plan:  SL Green Realty Corp. Third Amended and Restated 2005
Stock Option and Incentive Plan or any future equity plan (the “Plan”)

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2014

 

4.              Total Number of Units:  35,148

 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 18, 2013 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on January 17, 2014, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such units vested, (ii) the termination of Executive’s employment or
(iii) a Change-in-Control.

 

2015 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2015

 

4.              Total Number of Units:  35,148

 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 18, 2013 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on January 17, 2015, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2016 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2016

 

4.              Total Number of Units:  35,148

 

A-1

--------------------------------------------------------------------------------


 

5.              Distributions will be paid on all units whether vested or not
from and after the grant date. Upon grant, an amount in cash will be paid to
Executive equal to (i) the per share amount of all dividends declared with
respect to the Common Stock with a record date on or after January 18, 2013 and
before the grant date multiplied by (ii) the total number of units set forth
above.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on January 17, 2016, if employment
continues through such date.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

Performance-Based Vesting Equity Awards

 

2014 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2014

 

4.              Total Number of Units:  52,722

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 18, 2013 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units that
could be earned pursuant to this provision, which will be subject to forfeiture
if they are not earned.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest on January 17, 2014, if employment continues through such
date and the performance-based vesting criteria set forth below are satisfied on
such date, or, if the units do not vest on January 17, 2014, on the first
Subsequent Vesting Date on which the performance-based vesting criteria set
forth below are satisfied, provided that employment continues through such
date.  For purposes of this paragraph, “Subsequent Vesting Date” shall mean
January 17, 2015 or January 17, 2016.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

(i)                                     Such units shall vest on January 17,
2014 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2013.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2013, but are achieved on a
cumulative basis beginning with fiscal year 2013, and ending with the last
fiscal year completed before the Subsequent Vesting Date, then, if and as
employment continues through such Subsequent Vesting Date, the performance
criteria will be met for such units as of such Subsequent Vesting Date.  Any
units subject to performance-based vesting that have not vested as of the last
Subsequent Vesting Date shall be forfeited.

 

A-2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2013 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2013),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2015 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2015

 

4.              Total Number of Units:  52,722

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 18, 2013 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units that
could be earned pursuant to this provision, which will be subject to forfeiture
if they are not earned.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest on January 17, 2015, if employment continues through such
date and the performance-based vesting criteria set forth below are satisfied on
such date, or, if the units do not vest on January 17, 2015, on the Subsequent
Vesting Date if the performance-based vesting criteria set forth below are
satisfied, provided that employment continues through such date.  For purposes
of this paragraph, “Subsequent Vesting Date” shall mean January 17, 2016.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

(i)                                     Such units shall vest on January 17,
2015 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2014.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2014, but are achieved on a
cumulative basis beginning with fiscal year 2013, and ending with the last
fiscal year completed before a Vesting Date, then, if and as employment
continues through such Vesting Date, the performance criteria will be met for
such units as of such Vesting Date.  Any units subject to performance-based
vesting that have not

 

A-3

--------------------------------------------------------------------------------


 

vested as of the last Vesting Date shall be forfeited.  For purposes of this
clause, “Vesting Date” shall mean January 17, 2015 or January 17, 2016.

 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2014 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2013),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

2016 Grant

 

1.              Plan:  The Plan

 

2.              Type of Award:  LTIP units in SL Green Operating Partnership,
L.P.

 

3.              Grant Date:  On or before January 17, 2016

 

4.              Total Number of Units:  52,722

 

5.              The Special LTIP Unit Sharing Percentage will equal 10%, the
Distribution Participation Date will be the vesting date and additional LTIP
units will be earned to the extent the aggregate amount of distributions that
would have been received on vested LTIP units from January 18, 2013 through the
vesting date (if the Distribution Participation Date had been the issuance date)
exceeds the amount of the Special LTIP Unit Distribution that Executive becomes
entitled to upon such vesting date. Additional LTIP units will be granted on the
initial grant date in an amount that is estimated by the Employer, in its sole
discretion, to equal or exceed the maximum amount of additional LTIP units that
could be earned pursuant to this provision, which will be subject to forfeiture
if they are not earned.

 

6.              Vesting:  Subject to acceleration as set forth in the Agreement,
the units shall vest in their entirety on January 17, 2016, if employment
continues through such date and the performance-based vesting criteria set forth
below are satisfied on such date.

 

The performance criteria applicable to the units subject to performance-based
vesting are as follows:

 

(i)                                     Such units shall vest on January 17,
2016 if the Employer achieves either (A) a 7% per year increase in funds from
operations on a per-share of Common Stock of the Employer basis, or (B) a 7% per
year total return to stockholders on each share of Common Stock outstanding
during the entire period, during fiscal year 2015.

 

(ii)                                  If the performance criteria set forth in
clause (i) above are not achieved in fiscal year 2015, but are achieved on a
cumulative basis beginning with fiscal year 2013, and ending with the fiscal
year 2015, then, if and as employment continues through January 17, 2016, the
performance criteria will be met for such units as of January 17, 2016.  Any
units subject to performance-based vesting that have not vested as of
January 17, 2016 shall be forfeited.

 

A-4

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the performance criteria set forth in clause
(i) above for fiscal year 2015 (or on a cumulative basis as set forth in clause
(ii) above) are not met, but the Employer’s percentage total return to
stockholders or increase in funds from operations on a per-share of Common Stock
of the Employer basis is in the top 40% of its peer group companies (as to be
determined for such year by the committee administering the Plan, in its sole
discretion) for such year (or years on a cumulative basis beginning with 2013),
then the performance criteria shall be deemed to have been met for such year. 
Total return to stockholders shall be calculated based on the average of the
Fair Market Value of one share of Common Stock for the ten (10) trading days at
the beginning and end of such period, plus the per share amount of all dividends
with an ex-dividend date occurring during such period.

 

7.              No Sell:  Executive may not sell, assign, transfer, or otherwise
encumber or dispose of LTIP units until the earlier of (i) the date that is two
years after such shares/units vested, (ii) the termination of Executive’s
employment or (iii) a Change-in-Control.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

DEFERRED COMPENSATION AGREEMENT (2013)

 

B-1

--------------------------------------------------------------------------------